                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                LUBBOCK DIVISION

LINITED STATES OF AMERICA,
   Plaintiff,

                                                           NO. 5:19-CR-134-0I-H

JOSE MARTIN MEDINA (1),
  Defendant.


              ORDER ACCEPTING REPORT AND RECOMMENDATION
                 OFTIIE UMTED STATES MAGISTRATE JI]DGE
                       CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

0   636OXl), the undersigred District Judge is of the opinion that the Report and

Recommendafion of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

         Dated March         2020




                                            JAME        SLEY     D
                                                    D STATES DISTRICT JUDGE
